DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 1-12 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 16 October 2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities: “… camera, radar, ultrasound, etc., in connection with the.” in line 1 of page 2 appears to be a typographical error; the sentence seems incomplete and/or “in connection with the” should be omitted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 10 and 12 recite the limitation “the simultaneous localization and mapping” in line 1 of claims 1 and 12 and in line 2 of claim 10. There is insufficient antecedent basis for such limitation in the claims.
Claims 1, 10 and 12 recite the limitation “the detection of already mapped structures” in line 4 of claims 1 and 12 and in line 5 of claim 10. There is insufficient antecedent basis for such limitation in the claims.
Claims 1, 10 and 12 recite the limitation “the mapping” in line 5 of claims 1 and 12 and in line 6 of claim 10. There is insufficient antecedent basis for such limitation in the claims. Even though “the simultaneous localization and mapping” is previously recited, it is not clear, to the Examiner, whether “the mapping” is the same mapping from “the simultaneous localization and mapping” or a different mapping. In other words, since the limitation “the simultaneous localization and mapping” is being taken as a whole, “the mapping” in line 5 of claims 1 and 12 and in line 6 of claim 10 does not have proper antecedent basis.

Claim 2 recites “the stationary marker” in line 4. Since “the at least one stationary marker” is previously recited to refer back to the same at least one stationary 

Claims 5 and 6 recites the limitation “the stationary markers”. There is insufficient antecedent basis for such limitation in claim 5. Further, it is unclear, to the Examiner whether these “stationary markers” in claims 5 and 6 are in any way connected/related to the at least one stationary marker previously recited in claim 1 or not.

Claim 6 recites the limitation “the transit time measurement”. There is insufficient antecedent basis for such limitation in the claim.
Claim 6 is indefinite because of the recited limitation “two or more access points”. It is unclear, to the Examiner, whether these “two or more access points” are in any way connected/related to the one or more access points previously recited in claim 5 or not.
Claim 6 recites the limitation “the position of the stationary markers”. There is insufficient antecedent basis for such limitation in the claim.

Claim 7 is indefinite because of the recited limitation “a plurality of access points”. It is unclear, to the Examiner, whether these “plurality of access points” are in any way connected/related to the one or more access points previously recited in claim 5 or not.
Claim 7 recites the limitation “the access point”. There is insufficient antecedent basis for such limitation in the claim. Further, it is unclear, to the Examiner, whether this “access point” is in any way connected/related to the one or more access points previously recited in claim 5 or not.
Claim 7 recites the limitation “the highest receive quality”. There is insufficient antecedent basis for such limitation in the claim.
Claim 7 recites “the stationary marker” in line 3. Since “the at least one stationary marker” is previously recited to refer back to the same at least one stationary marker; there is insufficient antecedent basis for “the stationary marker” in claim 7 due to different wording. 

Claim 8 is indefinite because of the recited limitation “already existing positions of the stationary marker”. It is unclear, to the Examiner, whether these “already existing positions” are in any way connected/related to the already existing position of the at least one stationary marker previously recited in claim 1 or not.
Claim 8 recites “the stationary marker” in line 2. Since “the at least one stationary marker” is previously recited to refer back to the same at least one stationary marker; there is insufficient antecedent basis for “the stationary marker” in claim 8 due to different wording. 
Claim 8 is indefinite because of the recited limitation “a preceding mapping” in lines 2-3. It is unclear, to the Examiner, whether Applicant is referring back to the same preceding mapping previously recited in claim 1 or not.
Claim 8 recites the limitation “the access point”. There is insufficient antecedent basis for such limitation in the claim. Further, it is unclear, to the Examiner, whether this “access point” is in any way connected/related to the one or more access points previously recited in claim 5 or not.

Claims 3, 4, 9 and 11 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claims 1, 10 and 12 recite “the detection of already mapped structures, a respective compensation transformation carried out during the mapping on the basis of an identification of at least one stationary marker; and [performing/perform] the compensation transformation with an already existing position of the at least one stationary marker from a preceding mapping and in the event of a deviation in a position of the at least one stationary marker in a current mapping”. These limitations are a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. For example, the claim limitations encompass a person looking at data and detect/determining/deciding information from CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person looking at the detected data could detect/determine/decide/perform the various compensation transformation and data therefrom, either mentally or using a pen and paper.  The mere nominal recitation (in claim 12) that the various steps are being executed in an ECU does not take the limitations out of the mental process grouping.  Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the combination of additional elements in the claims 1, 10 and 12 “[optimizing/optimize] the simultaneous localization and mapping through compensation transformations”, do not define the use of mental process concepts in such a manner that sufficiently limits the use of mental process into any practical application. Specifically, the optimizing step(s) 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements in the claims, under their broadest reasonable interpretation, amount to no more mere data gathering steps (which is a form of extra-solution activity) and insignificant extra-solution activity and/or mere instructions to apply the exception using generic computer components. Further, applicant’s specification does not provide any indication that the steps are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  
The dependent claims (2-9 and 11) further limit the abstract idea without adding significantly more. For example, dependent claim 2 recites “determining a position of the mobile robot relative to the at least one stationary marker; and inferring the position of the stationary marker from the determined relative position of the mobile robot”. These limitations are a process that, under their broadest reasonable interpretation, covers methods of mental process as they recite an abstract idea which is directed to mental process. For example, the claim limitations encompass a person looking at data and determining/inferring information from the data. Accordingly, the Examiner concludes that there are no meaningful limitations in the claims that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
As such, claims 1-12 are rejected under 35 USC 101, and thus are ineligible.

Claims 10 and 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because claims 10 and 11 are directed to a computer program which can encompass non-statutory transitory forms of signal transmission. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). While the claim indicates that the computer program includes commands non-transitory machine-readable storage medium.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Neunert (Non-patent Literature “An Open Source, Fiducial Based, Visual-Inertial Motion Capture System”) in view of LEE (US20200033463A1).
Regarding claim 1, Neunert discloses a method for the simultaneous localization and mapping of a mobile robot (see at least abstract), comprising: optimizing the simultaneous localization and mapping through compensation transformations during the detection of already mapped structures (see at least 3rd paragraph of “A. Motivation” on Page 1 “In this work, we propose … between tag and robot”; 1st paragraph of “II. SYSTEM DESCRIPTION” on Pages 2 and 3 “The present localization system … included in the filter state”), a respective compensation transformation carried out during the mapping on the basis of an identification of at least one stationary marker (see at least 3rd paragraph of “A. Motivation” on Page 1 “In this work, we propose … between tag and robot”; 1st paragraph of “II. SYSTEM DESCRIPTION” on Pages 2 and 3 “The present localization system … included in the filter state” and two paragraphs of “3) Large scale datasets” on Pages 7 and 8 “One advantage of the presented approach … on one measurement only”); and performing the compensation transformation with an already existing position of the at least one stationary marker from a preceding mapping (see at least 3rd paragraph of “A. Motivation” on Page 1 “In this work, we propose … between tag and robot”; 1st paragraph of “II. SYSTEM DESCRIPTION” on Pages 2 and 3 “The present localization system … included in the filter state” and two paragraphs of “3) Large scale datasets” on Pages 7 and 8 “One advantage of the presented approach … on one measurement only”).
Neunert does not explicitly disclose performing the compensation transformation in the event of a deviation in a position of the at least one stationary marker in a current (see at least [0141] and [0143]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Neunert to incorporate the teachings of LEE which teaches performing the compensation transformation in the event of a deviation in a position of the at least one stationary marker in a current mapping since they are both directed to SLAM and incorporation of the teachings of LEE would increase accuracy and thereby increase safety and reliability of the overall system.

Regarding claim 2, Neunert as modified by LEE discloses determining a position of the mobile robot relative to the at least one stationary marker; and inferring the position of the stationary marker from the determined relative position of the mobile robot (see at least Neunert 3rd paragraph of “A. Motivation” on Page 1 “In this work, we propose … between tag and robot” and 1st paragraph of “II. SYSTEM DESCRIPTION” on Pages 2 and 3 “The present localization system … included in the filter state”).

Regarding claim 3, Neunert as modified by LEE discloses wherein the at least one stationary marker is an optical marker that is identified on the basis of an optical marker system, and wherein the mobile robot includes at least one camera (see at least Neunert abstract, paragraph of “C. Contribution” on Page 2 “We present a lightweight … the presented results” and paragraph of “B. Hardware” on Page 3 “The proposed system … data at 200 Hz”).

Regarding claim 10, Neunert discloses a computer program that includes commands configured to cause a computer to execute a method for the simultaneous localization and mapping of a mobile robot (see at least Neunert abstract, paragraph of “C. Contribution” on Page 2 “We present a lightweight … the presented results”; 1st paragraph of “II. SYSTEM DESCRIPTION” on Pages 2 and 3 “The present localization system … included in the filter state” and paragraph of “B. Hardware” on Page 3 “The proposed system … data at 200 Hz”). The rest of claim 10 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 11, Neunert as modified by LEE discloses wherein the computer program is stored on a machine-readable storage medium (see at least Neunert abstract, paragraph of “C. Contribution” on Page 2 “We present a lightweight … the presented results”; 1st paragraph of “II. SYSTEM DESCRIPTION” on Pages 2 and 3 “The present localization system … included in the filter state” and paragraph of “B. Hardware” on Page 3 “The proposed system … data at 200 Hz”).

Regarding claim 12, Neunert discloses an electronic control unit for the simultaneous localization and mapping of a mobile robot, the electronic control unit configured to (see at least Neunert abstract, paragraph of “C. Contribution” on Page 2 “We present a lightweight … the presented results”; 1st paragraph of “II. SYSTEM DESCRIPTION” on Pages 2 and 3 “The present localization system … included in the filter state” and paragraph of “B. Hardware” on Page 3 “The proposed system … data at 200 Hz”). The rest of claim 12 is commensurate in scope with claim 1. See above for rejection of claim 1.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Neunert (Non-patent Literature “An Open Source, Fiducial Based, Visual-Inertial Motion Capture System”) in view of LEE (US20200033463A1) in further view of Zhu (Non-patent Literature “Enhanced Visual Loop Closing for Laser-Based SLAM”).
Regarding claim 4, Neunert as modified by LEE fails to disclose wherein the at least one stationary marker is a passive-reflecting marker or an active laser source that is identified on the basis of a laser system, and wherein the mobile robot includes one or more of at least one laser system and at least one laser detection system. However, such matter is suggested by Zhu (see at least abstract, 1st two paragraphs of “III. SOFTWARE SYSTEM OVERVIEW” on Page 2 “Our 3D laser-based … the following works … Point cloud segmentation … should be created”; 1st paragraph of “C. Transform Computation” on Page 2 “The key to correct loop closure … loop keyframe K1”; paragraph of “A. Experimental setup” on Page 3 “In this experiment … system” and Conclusion). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Neunert as modified by LEE to incorporate the teachings of Zhu which teaches wherein the at least one stationary marker is a passive-reflecting marker or an active laser source that is identified on the basis of a laser system, and wherein the mobile robot includes one or more of at least one laser system and at least one laser detection .


Claims 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Neunert (Non-patent Literature “An Open Source, Fiducial Based, Visual-Inertial Motion Capture System”) in view of LEE (US20200033463A1) in further view of Yang (Non-patent Literature “A Novel SLAM Method Using Wi-Fi Signal Strength and RGB-D Images).
Regarding claim 5, Neunert as modified by LEE does not explicitly disclose wherein one or more access points of a WLAN structure or a mobile radio infrastructure are used as the stationary markers. However, such matter is suggested by Yang (see at least abstract and paragraphs of “A. Experimental Setup” on Page 4 “A series of experiments … deployed in the room”). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Neunert as modified by LEE to incorporate the teachings of Yang which teaches wherein one or more access points of a WLAN structure or a mobile radio infrastructure are used as the stationary markers since they are all directed to SLAM and incorporation of the teachings of Yang would be cost effective and provide a possibility of a larger coverage (see Yang 2nd paragraph of “I. Introduction” on Page 1). 

Regarding claim 7, Neunert as modified by LEE does not explicitly disclose wherein a plurality of access points are used, and wherein the access point with the (see at least abstract; 3rd paragraph of “I. Introduction” on Page 1 “There are three … the measuring equipment”; last paragraph on Page 1 “To achieve … SLAM system”; paragraphs of “A. Experimental Setup” on Page 4 “A series of experiments … deployed in the room”; paragraphs of “3) Loop Closure Detection and Graph Optimization” on Page 4 and Conclusion). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Neunert as modified by LEE to incorporate the teachings of Yang which teaches wherein a plurality of access points are used and the importance of receive quality of the access point which is identified and is used as the stationary marker to form the basis for the compensation transformation since they are all directed to SLAM and incorporation of the teachings of Yang would increase reliability and safety and be cost effective and provide a possibility of a larger coverage (see Yang 2nd paragraph of “I. Introduction” on Page 1). Given Neunert as modified by LEE and Yang, it would have been obvious to one of ordinary skill in the art that the access point with the highest receive quality would be identified and used as the stationary marker to form the basis for the compensation transformation in order to increase the accuracy, reliability and safety of the overall system.

Regarding claim 8, Neunert fails to disclose the importance of a range of the access point. However, such matter is suggested by LEE (see at least [0051], [0060] and [0102]). It would have been obvious to one of ordinary skill in the art before the 
Neunert as modified by LEE does not explicitly disclose limiting a search for already existing positions of the stationary marker from a preceding mapping to an area of the mapping that corresponds to a range of the access point. However, such matter is suggested by Yang (see at least abstract; 3rd paragraph of “I. Introduction” on Page 1 “There are three … the measuring equipment”; last paragraph on Page 1 “To achieve … SLAM system”; paragraphs of “A. Experimental Setup” on Page 4 “A series of experiments … deployed in the room”; paragraphs of “3) Loop Closure Detection and Graph Optimization” on Page 4 and Conclusion). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Neunert as modified by LEE to incorporate the teachings of Yang which teaches limiting a search for already existing positions of the stationary marker from a preceding mapping to an area of the mapping that corresponds to a range of the access point since they are all directed to SLAM and incorporation of the teachings of Yang would increase reliability and safety and be cost effective and provide a possibility of a larger coverage (see Yang 2nd paragraph of “I. Introduction” on Page 1).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Neunert (Non-patent Literature “An Open Source, Fiducial Based, Visual-Inertial Motion Capture .
Regarding claim 6, Neunert as modified by LEE and Yang discloses determining a position of the mobile robot relative to the stationary markers; and inferring the position of the stationary markers from the determined relative position of the mobile robot (see at least Neunert 3rd paragraph of “A. Motivation” on Page 1 “In this work, we propose … between tag and robot” and 1st paragraph of “II. SYSTEM DESCRIPTION” on Pages 2 and 3 “The present localization system … included in the filter state”).
Neunert as modified by LEE and Yang does not explicitly disclose determining a relative position on the basis of an evaluation of the transit time measurement in relation to two or more access points. However, such matter is suggested by Curticapean (see at least [0024] and [0025]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Neunert as modified by LEE and Yang to incorporate the teachings of Curticapean which teaches determining a relative position on the basis of an evaluation of the transit time measurement in relation to two or more access points since they are all directed to determining position information and incorporation of the teachings of Curticapean would increase accuracy and thereby increase reliability and safety of the overall system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Neunert (Non-patent Literature “An Open Source, Fiducial Based, Visual-Inertial Motion Capture System”) in view of LEE (US20200033463A1) in further view of Skaff (US20190034864A1).
Regarding claim 9, Neunert as modified by LEE fails to disclose wherein the at least one stationary marker is not used for a pure localization operation of the mobile robot. However, such matter is suggested by Skaff (see at least [0029]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Neunert as modified by LEE to incorporate the teachings of Skaff which teaches wherein the at least one stationary marker is not used for a pure localization operation of the mobile robot since they are all directed to robot position localization and incorporation of the teachings of Skaff provides different tools used for a pure localization operation of the mobile robot which do not necessarily have to be the at least one stationary marker in order to increase reliability of the overall system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667